ACCEPTED
                                                                                                                                               01-15-00617-CV
                                                                                                                                    FIRST COURT OF APPEALS
                                                                                                                                            HOUSTON, TEXAS
                                                                                                                                          7/24/2015 1:32:29 PM
Appellate Docket Number: 01-15-00617-CV                                                                                                  CHRISTOPHER PRINE
                                                                                                                                                        CLERK
Appellate Case Style:         Bob Deuell

                        Vs.
                              Texas Right to Life Committee, Inc.

Companion Case No.:                                                                                                    FILED IN
                                                                                                                1st COURT OF APPEALS
                                                                                                                    HOUSTON, TEXAS
                                                                                                                7/24/2015 1:32:29 PM
                                                                                                                CHRISTOPHER A. PRINE
Amended/corrected statement:                           DOCKETING STA TEMENT (Civil)                                     Clerk
                                                Appellate Court: l st Court of Appeals
                                           (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                  II. Appellant Attorney(s)
IZ!   Person   D Organization   (choose one)                                 D       Lead Attorney
                                                                              First Name:       George
First Name :      Bob                                                         Middle Name: E.

Middle Name:                                                                  Last Name:        Hyde

Last Name:        Deuell                                                      Suffix:

Suffix:                                                                       Law Firm Name: Denton Navarro Rocha Bernal Hyde & Zech,
                                                                                            ,.P.C.
Pro Se:   0                                                                   A d dress I:  L.:>UU w. w1111am l.-annon ur., :::iutte ou,

                                                                             Address 2:

                                                                             City:              Austin
                                                                              State:    Texas                         Zip+4:   78745-5320
                                                                             Telephone:         (512) 279-6431             ext.
                                                                             Fax:       (512) 279-6438
                                                                              Email:    george.hyde@rampage-aus.com

                                                                              SBN:      45006157

I. Appellant                                                                  II. Appellant Attorney(s)
~ Person       D Organization   (choose one)                                 ~       Lead Attorney
                                                                             First Name:        Scott
First Name:       Bob                                                        Middle Name: M.

Middle Name:                                                                 Last Name:         Tschirhart

Last Name:        Deuell                                                     Suffix:

Suffix:                                                                      Law Firm Name: Denton Navarro Rocha Bernal Hyde & Zech,
                                                                                           ,P.C.
Pro Se:   Q                                                                  Ad dress I:   L.:>uu w. w uuam l.-annon ur., :::iutte OU'J

                                                                             Address 2:




                                                                  Page 1of10
                                                           City:               Austin
                                                           State:      Texas                     Zip+4:   78745-5320
                                                           Telephone:          (512) 279-6431          ext.
                                                           Fax:        (512) 279-6438
                                                           Email:      scott.tschirhart@rampage-aus.com
                                                           SBN:       24013655

III. Appellee                                              IV. Appellee Attorney(s)
0   Person    [g]Organization (choose one)                [g]      Lead Attorney
Organization Name: Texas Right to Life Committee           First Name:         N.
First Name:                                                Middle Name: Terry
Middle Name:                                               Last Name:          Adams
Last Name:                                                 Suffix:     Jr.
Suffix:                                                    Law Firm Name: Beirne, Maynard & Parsons, L.L.P.
Pro Se:   Q                                                Address 1:          1300 Post Oak Blvd., Suite 2500
                                                           Address 2:
                                                          City:                Houston
                                                          State:      Texas                      Zip+4:       77056
                                                          Telephone:           (713) 623-0887          ext.
                                                          Fax:        (713) 960-1527
                                                           Email:     tadams@bmpllp.com
                                                          SBN:        00874010

III. Appellee                                              IV. Appellee Attomey(s)
D   Person    [g]Organization (choose one)                D        Lead Attorney
Organization Name: Texas Right to Life Committee          First Name:          Joseph
First Name:                                               Middle Name: M.
Middle Name:                                              Last Name:           Nixon
Last Name:                                                Suffix:
Suffix:                                                   Law Firm Name: Beirne, Maynard & Parsons, L.L.P.
Pro Se:   0                                               Address 1:           1300 Post Oak Blvd., Suite 2500
                                                          Address 2:
                                                          City:                Houston
                                                          State:      Texas                      Zip+4:       77056
                                                          Telephone:           (713) 623-0887          ext.
                                                          Fax:        (713) 960-1527
                                                          Email:      jnixon@bmpllp.com
                                                          SBN:        15244800

III. Appellee                                              IV. Appellee Attorney(s)
0   Person    [g]Organization (choose one)                D        Lead Attorney
Organization Name: Texas Right to Life Committee          First Name:          James
First Name:                                               Middle Name: Edwin

                                                   Page 2of10
Middle Name:           Last Name:       Trainor
Last Name:            Suffix:   III.
Suffix:               Law Firm Name: Beirne, Maynard & Parsons, L.L.P.
Pro Se:   Q           Address I:        401 W. 15th Street, Suite 845
                      Address 2:
                      City:             Austin
                      State:    Texas                      Zip+4: 78701-1667
                      Telephone:        (512) 623-6700          ext.
                      Fax:      (512) 623-6701
                       Email:   ttrainor@bmpllp.com
                      SBN:      24042052




               Page 3of10
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other

Date order or judgment signed: July I, 2015                              Type of judgment:   Interlocutory Order
Date notice of appeal filed in trial court: July l3, 2015
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order: [g] Yes      D No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):            [g] Yes D No
If yes, please specify statutory or other basis on which appeal is accelerated:
Defendant filed a motion to dismiss pursuant to Chapter 27 of the Texas Civil Practices and Remedies Code, no hearing was held within the
statutory time limit ofninety (90) days, and the motion was denied by operation oflaw.
Parental Tennination or Child Protection? (See TRAP 28.4): 0Yes [!]No

Pennissive? (See TRAP 28.3):                  D Yes      [g] No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      D Yes 181 No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           D Yes   [g] No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?          [g] Yes 0No
Judgment or order disposes of all parties and issues:    D Yes       [g]No
Appeal from final judgment:                              D Yes       [g] No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?      D   Yes 181No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                0Yes [g] No                    If yes, date filed:
Motion to Modify Judgment:           0Yes     [g] No                If yes, date filed :
Request for Findings of Fact         D Yes    181 No                lfyes, date filed :
and Conclusions of Law:
                                     OVes     [g] No                lfyes, date filed :
Motion to Reinstate:
                                     D   Yes [g] No                 If yes, date filed :
Motion under TRCP 306a:
Other:                               0Yes 181 No
If other, please specify:

VII. lndigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     D Yes D       No               If yes, date filed:

Contest filed in trial court:       0Yes [g] No                    If yes, date filed :

Date ruling on contest due:

Ruling on contest:    D Sustained        D   Overruled             Date of ruling:

                                                                    Page 4of10
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?       0Yes ~No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                            Bankruptcy Case Number:




IX. Trial Court And Record

Court:     I 52nd Judicial District Court                              Clerk's Record:
County: Harris
                                                                       Trial Court Clerk:    ~ District   D County
Trial Court Docket Number (Cause No.): 2014-32179                      Was clerk's record requested?      D Yes     ~ No

                                                                       If yes, date requested:
Trial Judge (who tried or disposed of case):                           Ifno, date it will be requested: 7/24/2015
First Name:       Robert                                               Were payment arrangements made with clerk?
Middle Name:                                                                                                   ~Yes 0No 0Indigent
Last Name:        Schaffer
                                                                       (Note: No request required under TRAP 34.S(a),(b))
Suffix:
Address 1:        201 Caroline 11th Floor
Address 2:
City:              Houston
State:    Texas                       Zip + 4: 77002
Telephone:     (713) 368-6040           ext.
Fax:      (713) 368-6801
Email:    Salene.Smith@hcdistrictclerk.com




Reporter's or Recorder's Record:

Is there a reporter's record?          ~Yes       D   No
Was reporter's record requested?       0Yes ~No

Was there a reporter's record electronically recorded?     ~Yes   D   No
If yes, date requested:

If no, date it will be requested: July 24, 2015
Were payment arrangements made with the court reporter/court recorder? ~Yes           D No Oindigent




                                                                  Page 5of10
~ Court Reporter                           D Court Recorder
D   Official                               D Substitute

First Name:       Cynthia
Middle Name:      Martinez
Last Name:        Montalvo
Suffix:
Address I:         I52nd Civil Dist Court. 20 I Caroline, 11th Fir
Address 2:
City:             Houston
State:    Texas                         Zip + 4: 77002
Telephone:     (713) 368-6037             ext.
Fax:
Email: cynthiam@justex.net

X. Supersedeas Bond
Supersedeas bond filed:0Yes ~ No                 Ifyes, date filed :

Will file:   D Yes   ~ No



XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?            D Yes     ~ No

If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                       D   Yes~ No

If no, please specify:
Has the case been through an ADR procedure?            0Yes      ~ No

If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?           D Pre-Trial D        Post-Trial   D   Other
If other, please specify:

Type of case? Other
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Chapter 27 of the CPRC requires the dismissal of the Plaintifl's claims in this case. The applicable standard for review is de novo.


How was the case disposed of?         Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded. None

If money judgment, what was the amount? Actual damages:                 $0.00
Punitive (or similar) damages: $0.00

                                                                       Page 6of10
Attorney's fees (trial):    $45,605.00
Attorney's fees (appellate):   $5,000.00
Other:     $4,552.39
If other, please specify: Filing fee, copy of Clerk's Record, paralegal/staff and costs



Will you challenge this Court's jurisdiction?      0Yes [gJ No
Does judgment have language that one or more parties "take nothing"?         D Yes [gJ No
Does judgment have a Mother Hubbard clause? DY es [gJ No

Other basis for finality?   Interlocutory
Rate the complexity of the case (use I for least and 5 for most complex):     [gJ l D 2 D 3 D 4 D 5
Please make my answer to the preceding questions known to other parties in this case.           [g!Yes D No
Can the parties agree on an appellate mediator? D Yes [gJ No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                       Telephone                     Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                   Trial Court:

  Style:

     Vs.




                                                                Page 7of10
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. !fa case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees . More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper fonn at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you . Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?             D Yes [81 No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? 0 Yes [81 No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and I luman Services Federal Poverty Guidelines?          D Ycs [81 No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http: nspe.hhs .gov/povcm 06povcrty .shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? 0 Yes 1:81 No
If yes, pleose attoch an Affidavit of lndigency completed and executed by the appellant or appcllec. Sample fonns may be found in the Clerk's
Office or on the internet at http: www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or prose party)                                                     Date:            July 24, 2015



Printed Name: Scott M. Tschirhart                                                         State Bar No.:   24013655



Electronic Signature:
    (Opllonnl)




                                                               Page 8of10
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
""Z"dgmoot" follow• O•

Signature of counsel (or prose party)                                     Electronic Signature:
                                                                                (Optional)

                                                                          State Bar No.:     24013655
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (I) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:     July 24, 2015
Manner Served: eScrved

First Name:      N.
Middle Name:     Terry
Last Name:       Adams
Suffix: Jr.
Law Finn Name: Beirne, Maynard & Parsons, L.L.P.

Address I:       1300 Post Oak Blvd., Suite 2500
Address 2:

City:            Houston
State    Texas                       Zip+4:    77056

 Telephone:      (713) 623-0887      ext.
Fax:      (713) 960-1527
Email:   tadams@bmpllp.com

If Attorney, Representing Party's Name: Texas Right to Life Committee, Inc., Appellee
Please enter the following for each person served:




                                                               Page 9of10
Date Served:      July 24, 2015
Manner Served: eServed

First Name:       Joseph

Middle Name:      M.

Last Name:        Nixon
Suffix:
Law Firm Name: Beirne, Maynard & Parson, L.L.P.

Address I:        1300 Post Oak Blvd., Suite 2500
Address 2:

City:             Houston
State     Texas                      Zip+4:   77056
 Telephone:       (713) 623-0887    ext.
Fax:      (713) 960-1527
Email:    jnixon@bmpllp.com

If Attorney, Representing Party's Name: Texas Right to Life Committee, Inc., Appellee
Please enter the following for each person served:


Date Served:      July 25, 2015
Manner Served: eServed

First Name:       James
Middle Name:      E.

Last Name:        Trainor
Suffix: ill.
Law Firm Name: Beirne, Maynard & Parsons, L.L.P.

Address I:        401W.15th Street, Suite 845
Address 2:

City:             Austin
State     Texas                     Zip+4:    78701
Telephone:        (512) 623-6700    ext.
Fax:      (512) 623-6701
Email:    ttrainor@bmpllp.com

If Attorney, Representing Party's Name: Texas Right to Life Committee, Inc., Appellee




                                                           Page 10of10